Citation Nr: 1003357	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION


The Veteran served on active duty from July 1952 to July 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has tinnitus either as a result 
of in-service noise exposure or as secondary to his service-
connected bilateral hearing loss.  After a thorough review of 
the claims file, the Board finds that the record is not 
sufficiently developed to ensure an informed decision.  

The record reflects that the Veteran underwent a VA 
audiological examination in April 2008.  He reported constant 
tinnitus in both ears.  Audiometric testing revealed 
bilateral sensorineural hearing loss.  In July 2008, the 
Veteran was afforded another examination to obtain an opinion 
regarding the etiology of his bilateral hearing loss and 
tinnitus.  In light of the Veteran's four-year history of in-
service noise exposure and multiple-decade history of post-
service occupational noise exposure, the audiologist 
indicated that the bulk of the Veteran's noise exposure 
occurred after military service.  Nevertheless, since there 
was nothing in the Veteran's service treatment records to 
rule out hearing loss at the time of service separation, the 
audiologist opined that it was as likely as not that his 
hearing loss began as a result of noise exposure in service.  
With respect to tinnitus, however, it was noted that the 
Veteran reported the onset of his tinnitus as being a few 
years ago.  Upon further inquiry, the Veteran clarified that 
his tinnitus may have begun as early as six years ago.  In 
this regard, as the reported onset of the Veteran's tinnitus 
was many years after separation and given that he had a 
significant history of post-service noise exposure, the 
audiologist opined that it was not likely that the Veteran's 
tinnitus was related to his military service. 

Thereafter, in an August 2008 rating decision, the RO granted 
service connection for bilateral hearing loss, assigning a 
noncompensable evaluation, and denied service connection for 
tinnitus.  The Veteran then filed a notice of disagreement 
(NOD), dated in August 2008, which for the first time raised 
the issue of secondary service connection for tinnitus.  In a 
subsequent January 2009 statement of the case (SOC), the RO 
briefly alluded to this newly raised argument in stating that 
there was an absence of evidence supporting service 
connection on either a direct or secondary basis, but failed 
to address the merits of such argument.  

As an initial matter, the Board notes that under the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
the veteran of any information and medical or lay evidence 
that is necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  In this case, the Veteran has 
not yet been provided information about the requirements for 
establishing secondary service connection as set forth in 38 
C.F.R. § 3.310.  VA's duty to notify has not been satisfied.  
Accordingly, the claim must be remanded to the agency of 
original jurisdiction (AOJ) in order to ensure full and 
complete compliance with the VCAA.  

Additionally, although the Veteran has been afforded two VA 
examinations during the course of the development of this 
claim, neither of the examination reports on file address the 
issue of secondary service connection.  In this regard, the 
Board finds that further audiological opinion is necessary in 
this instance to determine whether the Veteran's tinnitus was 
caused or aggravated by his service-connected bilateral 
hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (the duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim).  On remand, this case must be 
referred for a VA addendum opinion, and if necessary, a new 
audiological examination be scheduled, to consider the 
etiology of the Veteran's tinnitus on a secondary basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The agency of original jurisdiction 
(AOJ) should send the Veteran a 
corrective VCAA notice in compliance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the corrective 
notice should include an explanation of 
the evidence necessary to substantiate a 
claim for secondary service connection 
under 38 C.F.R. § 3.310. The Veteran 
should be given an opportunity to 
respond.  

2.  Following the receipt of any 
additional evidence from the Veteran, the 
AOJ should then refer the claims file 
with any additional evidence, to a VA 
audiologist (preferably the same 
audiologist who conducted either the 
April 2008 or July 2008 VA audiological 
examination) for an addendum opinion 
regarding the Veteran's claim for service 
connection as secondary to his service-
connected bilateral hearing loss.  If 
further audiological evaluation is deemed 
necessary, the Veteran should be 
scheduled for a new VA examination.  

After reviewing the claims file, the 
audiologist should render an opinion as 
to whether it is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) that the Veteran's tinnitus 
was caused or aggravated by his service-
connected bilateral hearing loss, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  In rendering this opinion, 
the audiologist should bear in mind that 
the Veteran reported at the July 2008 
examination that his tinnitus began as 
early as six years ago.  

A complete rationale should be provided 
for any opinion given. 

3.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for tinnitus on both direct 
and secondary bases.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



